                                                                                    JS-6

 1 BALONICK LAW OFFICE, INC.
   Barney Balonick (SBN#277776)
 2
   10100 Santa Monica Blvd #1700
 3 Los Angeles, CA 90067
   310.703.1755
 4 310.703.1799

 5 bhb@balonicklaw.com

 6
                                  UNITED STATES DISTRICT COURT
 7
                             CENTRAL DISTRICT OF CALIFORNIA
 8

 9
     DARIO KACHEL, an individual,                 Case No.: 2:20-cv-03154 GW (RAOx)

10                   Plaintiff,                   [Hon. George H. Wu; Courtroom 9D]
11          v.                                    [PROPOSED] ORER
12
   MICHAEL POUTRE, an individual;
13 RYAN FABIAN, an individual; and DOES
14
   1 through 50, inclusive,

15                   Defendants.
16
            THIS CASE COMING TO ORDER ON THE PARTIES’ STIPULATION FOR
17
     ENTRY OF DISMISSAL, THE COURT FULLY ADVISED IN THE PREMISES, IT IS
18
     HEREBY ORDERED:
19
            1. The Plaintiff’s First Amended Complaint for Breach of Contract is deemed filed;
20
            2. The Plaintiff’s Complaint for Fraud against Defendant Ryan Fabian is dismissed
21
     with prejudice;
22
            3. The Plaintiff’s Complaint for Fraud against Defendant Michael Poutre is
23
     dismissed without prejudice;
24
            4. The Plaintiff is to dismiss the First Amended Complaint within three (3) of entry
25
     of this Order
26

27

28

                                                  1
                                               ORDER
